     Case 2:20-cv-00115 Document 14 Filed 07/22/20 Page 1 of 3 PageID #: 34



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


ANTWYN GIBBS,

            Plaintiff,

v.                                      Civil Action No. 2:20-cv-00115

FAYETTE COUNTY COURTHOUSE and
JUDGE PAUL M. BLAKE

            Defendants.


                       MEMORANDUM OPINION AND ORDER


            This action was previously referred to United States

Magistrate Judge Omar J. Aboulhosn for submission to the court

of his Proposed Findings and Recommendation (“PF&R”) for

disposition pursuant to 28 U.S.C. § 636(b)(1)(B).             On May 29,

2020, the magistrate judge entered a PF&R recommending that the

court dismiss plaintiff Antwyn Gibbs’ complaint and remove it

from the docket.      Plaintiff filed an objection to the PF&R on

June 12, 2020 and a separate objection on June 16, 2020.              See

ECF Nos. 12 and 13.       Defendants have neither objected nor

responded to plaintiff’s objections.


            Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the
   Case 2:20-cv-00115 Document 14 Filed 07/22/20 Page 2 of 3 PageID #: 35



[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”          Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (first alteration added) (quoting 28 U.S.C. § 636(b)(1)).


             The PF&R recommended that plaintiff’s claim under 42

U.S.C. § 1983 should be dismissed because (a) the Fayette County

Courthouse is not a “person” as required by Section 1983,

(b) Judge Blake is absolutely immune from suit for his judicial

acts, and (c) plaintiff fails to state a Section 1983 claim

pursuant to Heck v. Humphrey, 512 U.S. 477 (1994) because he has

not demonstrated that his criminal conviction or sentence has

been invalidated.


             Plaintiff’s first objection invokes his “Due Process

Right” to be heard on appeal by the West Virginia Supreme Court

of Appeals.    ECF No. 12.    He asks that the court “either hold

this civil action to a later” date until the Supreme Court of

Appeals hears his case “or dismiss it without prejudice” to let

him refile later.     ECF No. 12.    Plaintiff’s second objection

also asks that the court wait to act until he can raise his

claims before Supreme Court of Appeals.         ECF No. 13.    Neither of

these objections address the magistrate judge’s conclusion that

the Fayette County Courthouse and Judge Blake are both immune

from suit.    Without addressing the substance of the magistrate



                                     2
   Case 2:20-cv-00115 Document 14 Filed 07/22/20 Page 3 of 3 PageID #: 36



judge’s decision, plaintiff does not offer grounds to overrule

the PF&R.


            Accordingly, it is ORDERED that:


  1. Plaintiff’s objections to the PF&R be, and they hereby are,

     overruled.


  2. The findings made in the PF&R of the magistrate judge be,

     and they hereby are, adopted by the court and incorporated

     herein.


  3. Plaintiff’s complaint be, and it hereby is, dismissed.


  4. This action is stricken from the court’s docket.


            The Clerk is directed to forward copies of this

written opinion and order to plaintiff, all counsel of record,

and the United States Magistrate Judge.


                                               ENTER: July 22, 2020




                                     3
